Third District Court of Appeal
                               State of Florida

                         Opinion filed April 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-757
                       Lower Tribunal No. 18-16148
                          ________________


                              Raquel Ramos,
                                Appellant,

                                     vs.

                        Miami-Dade County, etc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Mark
Blumstein, Judge.

     Wallen | Kelley, and Todd L. Wallen, for appellant.

     Geraldine Bonzon-Keenan, Miami-Dade County Attorney, and Richard
Schevis, Assistant County Attorney, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Raquel Ramos, the plaintiff below, appeals the trial court’s order

granting final summary judgment in favor of the defendant below, Miami-

Dade County (“County”). The challenged order, which sets forth the relevant

facts and applicable case law, states, in part, as follows:

            Plaintiff’s Third Amended Complaint contains two counts.
      The first is a count of negligence (Count I) against the County for
      the alleged negligence of its bus driver employee. The second
      count (Count III) is for negligent hiring and retention.[1] In both
      counts, the plaintiff alleges that she was a passenger on a Miami-
      Dade County bus and that the bus driver stopped suddenly
      causing her to fall and become injured.

              Count II was for negligent entrustment and was
            [1]

            previously dismissed.

             The undisputed material facts are as follows: The bus
      driver stopped at a designated bus stop in the right lane. The
      plaintiff boarded the bus, walked past the yellow standee line,
      and proceeded toward the rear of the bus. The bus driver testified
      that, as the bus pulled forward to leave the bus stop, another
      vehicle entered the bus driver's lane of travel directly in front of
      the bus. The bus driver stopped to avoid a collision. The plaintiff
      fell. The plaintiff testified that, because she was facing away from
      the driver, she did not know the reason for the sudden stop. The
      incident was captured by the surveillance video system on the
      bus. The video corroborates the bus driver's testimony.

             This case is controlled by the holdings of Miami Transit Co.
      v. Ford, 159 So. 2d 261, 262 (Fla. 3d DCA 1964) and Artigas v.
      Allstate Ins. Co., 541 So. 2d 739, 740 (Fla. 3d DCA 1989). In
      Miami Transit Co. v. Ford, 159 So. 2d at 262, a passenger
      boarded a bus and walked to her seat. Id. The bus driver
      suddenly applied the brakes and the plaintiff fell. Id. Like the
      plaintiff herein, the plaintiff in Ford testified that she did not know
      the reason for the stop. Id. The undisputed facts in Ford also
      established that the driver had to stop suddenly to avoid hitting


                                        2
      another vehicle. Id. Directed verdict was granted in favor of the
      bus company and the plaintiff appealed. Id. The Third District
      Court of Appeal affirmed, holding that the facts did “not constitute
      sufficient evidence to establish any negligence on the part of the
      bus driver which would warrant the cause being submitted to a
      jury.” Id. In Artigas v. Allstate Ins. Co., [541] So. 2d at 740, the
      Third District affirmed summary judgment in favor of Metropolitan
      Dade County on facts that were “indistinguishable in any material
      sense from those in Miami Transit Co. v. Ford.”

            Pursuant to Ford and Artigas, summary judgment is
      granted in favor of Miami-Dade County on both the negligence
      claim and the negligent hiring and retention claim.

      Employing our de novo review of the challenged order, see World Fin.

Group, LLC v. Progressive Select Ins. Co., 300 So. 3d 1220, 1222 n.4 (Fla.

3d DCA 2020), we conclude that the trial court did not err by granting final

summary judgment in favor of the County. 1 The video footage from the bus

fully supports the bus driver’s testimony and does not create, in this case, an

issue of fact as to the circumstances surrounding the accident. To be clear,

this case did not involve a “stop[] of extraordinary violence” and there is no

other evidence, relating to the stop, “of some act of commission or omission

by the driver which together with the ‘sudden’ stop would suffice to show a



1
  Here, the summary judgment hearing was held on February 22, 2021, and
the trial court entered final summary judgment on February 24 2021;
consequently, the former summary judgment standard applies to this case
under In re: Amendments to Florida Rule of Civil Procedure 1.510, 317 So.
3d 72, 77-78 (Fla. 2021). See Alvarez v. Citizens Prop. Ins. Corp., 328 So.
3d 61, 63 n.3 (Fla. 3d DCA 2021).

                                       3
violation of the carrier’s duty.” Ford, 159 So. 2d at 262 (quoting Blackman v.

Miami Transit Co., 125 So. 2d 128, 130 (Fla. 3d DCA 1960)). We, therefore,

affirm the final summary judgment order.

     Affirmed.




                                      4